            Case 4:15-cv-01247-HSG Document 127 Filed 04/09/21 Page 1 of 4



1    QUINN EMANUEL URQUHART & SULLIVAN LLP
     Diane Doolittle (Cal. Bar No. 142046)
2    dianedoolittle@quinnemauel.com
     555 Twin Dolphin Dr., 5th Floor
3    Redwood Shores, California 94065
     Telephone: (650) 801-5000
4    Facsimile: (650) 801-5100

5    Attorneys for Plaintiffs
6
     (additional counsel listed on signature page)
7
                          UNITED STATES DISTRICT COURT
8
                        NORTHERN DISTRICT OF CALIFORNIA
9
                                  OAKLAND DIVISION
10
     ASHTON WOODS HOLDINGS, L.L.C.;        )          CASE NO. 4:15-cv-01247-HSG
11   BEAZER HOMES HOLDINGS CORP.;          )
     CALATLANTIC GROUP, INC.; D.R. HORTON  )          Hon. Haywood S. Gilliam, Jr.
12   LOS ANGELES HOLDING COMPANY, INC.;
     HOVNANIAN ENTERPRISES, INC.; KB       )
13   HOME; MERITAGE HOMES CORPORATION;     )          PLAINTIFFS’ AND L&W’S
     M/I HOMES, INC.; PULTE HOME           )          STIPULATION REGARDING
14   CORPORATION; THE DREES COMPANY;       )          AUTHENTICITY AND
     TOLL BROTHERS, INC.; TRI POINTE       )          ORDER
15   HOMES, INC.,
                                           )
16             Plaintiffs,                 )
                                           )
17   vs.                                   )
                                           )
18   USG CORPORATION; UNITED STATES
     GYPSUM COMPANY; L&W SUPPLY            )
19   CORPORATION; NEW NGC, INC.; LAFARGE )
     NORTH AMERICA, INC.; CONTINENTAL      )
20   BUILDING PRODUCTS, INC.; CERTAINTEED )
     GYPSUM, INC.; AMERICAN GYPSUM         )
21   COMPANY LLC; TIN, INC., d/b/a TEMPLE-
     INLAND, INC.; PABCO BUILDING          )
22   PRODUCTS, LLC.,                       )
                                           )
23             Defendants.
24

25

26

27

28

                  PLAINTIFFS’ AND L&W’S STIPULATION REGARDING AUTHENTICITY
                                  CASE NO. 4:15-CV-01247-HSG
                 Case 4:15-cv-01247-HSG Document 127 Filed 04/09/21 Page 2 of 4



1                                        STIPULATION

2            Plaintiffs Ashton Woods Holdings, L.L.C., Beazer Homes Holdings Corp.,

3    CalAtlantic Group, Inc., D.R. Horton Los Angeles Holding Company, Inc.,

4    Hovnanian Enterprises, Inc., KB Home, Meritage Homes Corporation, M/I Homes,

5    Inc., Pulte Home Corporation, The Drees Company, Toll Brothers, Inc., and TRI

6    Pointe Homes, Inc. (collectively, “Plaintiffs”) and Defendant L&W Supply

7    Corporation (“L&W”) stipulate as follows:

8            WHEREAS, on April 2, 2021, Plaintiffs and L&W signed a binding term

9    sheet setting forth an agreement to settle all matters in controversy between the

10   parties;

11           WHEREAS, Plaintiffs continue to litigate their claims against Defendant

12   PABCO Building Products, LLC, and trial in this matter is set to begin on May 24,

13   2021;

14           WHEREAS, Plaintiffs may wish to use certain documents produced by USG

15   and/or L&W at trial;

16           NOW, THEREFORE, the Parties hereby stipulate and agree to the following:
17           x        Documents produced in this case by USG Corp., United States Gypsum
18           Company, and L&W Supply Corporation (collectively, the “USG Entities”) are

19           true and correct copies of documents found in the USG Entities’ business
20           files.

21           IT IS SO STIPULATED

22   DATED: April 8, 2021                   Respectfully submitted,
23   /s/ Gary T. Lafayette                  /s/ Kevin Y. Teruya
     LAFAYETTE & KUMAGAI                    QUINN EMANUEL URQUHART &
24   LLP                                    SULLIVAN LLP
     Gary T. Lafayette (SBN 088666)         Diane Doolittle (Cal. Bar No. 142046)
25   glafayette@lkclaw.com                  dianedoolittle@quinnemauel.com
     1300 Clay Street, Suite 810            555 Twin Dolphin Dr., 5th Floor
26   Oakland, CA 94612                      Redwood Shores, California 94065
     Telephone: (415) 357-4600              Telephone: (650) 801-5000
27   Facsimile: (415) 357-4605              Facsimile: (650) 801-5100
28
                                                -1-
                      PLAINTIFFS’ AND L&W’S STIPULATION REGARDING AUTHENTICITY
                                      CASE NO. 4:15-CV-01247-HSG
            Case 4:15-cv-01247-HSG Document 127 Filed 04/09/21 Page 3 of 4



1    BARTLIT BECK LLP                   Bruce Van Dalsem (Cal. Bar No. 124128)
     Philip S. Beck (pro hac vice)      brucevandalsem@quinnemanuel.com
2    philip.beck@bartlitbeck.com        Kevin Y. Teruya (Cal. Bar No. 235916)
     Rebecca Weinstein Bacon (pro hac   kevinteruya@quinnemanuel.com
3    vice)                              Adam B. Wolfson ( Cal. Bar No. 262125)
     rweinstein.bacon@bartlitbeck.com   adamwolfson@quinnemanuel.com
4    Joshua P. Ackerman (pro hac        865 S. Figueroa, 10th Floor
     vice)                              Los Angeles, CA 900017
5    joshua.ackerman@bartlitbeck.com    Telephone: (213) 443-3000
     Tulsi E. Gaonkar (pro hac vice)    Facsimile: (213) 443-3100
6    tulsi.gaonkar@bartlitbeck.com
     54 West Hubbard Street, Suite
7    300                                BRS LLP
     Chicago, IL 60654                  Keith L. Butler (Cal. Bar No. 215670)
8    Telephone: (312) 494-4400          kbutler@brsllp.com
     Facsimile: (312) 494-4440          Cindy Reichline (Cal. Bar No. 234947)
9                                       creichline@brsllp.com
     Lester C. Houtz (pro hac vice)     12100 Wilshire Blvd., Suite 800
10   lester.houtz@bartlitbeck.com       Los Angeles, CA 90025
     Sundeep K. Addy (pro hac vice)     Telephone: (818) 292-8616
11   rob.addy@bartlitbeck.com
     1801 Wewatta Street, Suite 1200    Attorneys for Plaintiffs
12   Denver, CO 80202
     Telephone: (303) 592-3100
13   Facsimile: (303) 592-3140

14   Counsel for Defendant L&W
     Supply Corporation
15

16
17

18

19
20

21

22

23

24

25

26

27

28
                                            -2-
                  PLAINTIFFS’ AND L&W’S STIPULATION REGARDING AUTHENTICITY
                                  CASE NO. 4:15-CV-01247-HSG
            Case 4:15-cv-01247-HSG Document 127 Filed 04/09/21 Page 4 of 4



1                                           ORDER

2          Pursuant to the parties’ stipulation, it is so ORDERED. Documents

3    produced in this case by USG Corp., United States Gypsum Company, and L&W
4    Supply Corporation (collectively, the “USG Entities”) are true and correct copies of
5    documents found in the USG Entities’ business files.
6

7    Date: 4/9/2021                                        _________________________

8                                                          Hon. Haywood S. Gilliam, Jr.

9                                                          United States District Judge

10

11

12

13

14

15

16
17

18

19
20

21

22

23

24

25

26

27

28
                                                -3-
                      PLAINTIFFS’ AND L&W’S STIPULATION REGARDING AUTHENTICITY
                                      CASE NO. 4:15-CV-01247-HSG
